98 F.3d 1336
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Curtis REID, Defendant-Appellant.
No. 96-6556.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1996.Decided Oct. 9, 1996.

Cheryl Johns Sturm, West Chester, Pennsylvania, for Appellant.
Gretchen C.F. Shappert, Assistant United States Attorney, Charlotte, North Carolina, for Appellee.
W.D.N.C.
DISMISSED.
Before HALL, WILKINS, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   We have reviewed the record and the district court's opinion and find no reversible error.  We hold that Appellant failed to establish his substantive claim that counsel was ineffective.   See Strickland v. Washington, 466 U.S. 668 (1984);   Fields v. Maryland, 956 F.2d 1290, 1297 (4th Cir.), cert. denied, 506 U.S. 885 (1992).  Specifically, we hold that Appellant failed to show that he would necessarily have been entitled to credit for acceptance of responsibility under United States Sentencing Commission, Guidelines Manual, § 3E1.1 (Nov.1991), even if he had pled guilty prior to trial.  Accordingly, we deny a certificate of appealability and dismiss Appellant's appeal substantially on the reasoning of the district court.   Reid v. United States, Nos.  CR-92-57-3-P;  CA-96-82-3-P (W.D.N.C. Mar. 14, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.